The testimony to which the defendant has excepted is not liable to the objection that it is "hearsay evidence." It was not offered to establish the truth of what the defendant's father had said, but simply to prove the fact, that he made such a declaration. If that fact became material or relevant in the inquiry before the jury, certainly testimony of the fact was proper. Now we cannot say that the fact was altogether immaterial or irrelevant. The assault upon the prosecutor followed soon after his declaration, that no honest man would avail himself of the bankrupt law, and such a declaration was likely to provoke to resentment the son of one thus publicly branded as dishonest. We think the State had a right to show this circumstance as tending to point out the individual who took fire at this remark, and wreaked his vengeance on the person who made it. The circumstance, per se, would be exceedingly weak, but in connection with the other evidence in the case, it was entitled to some regard.
PER CURIAM.                                                No error. *Page 336 
(506)